 

EXHIBIT 10.8

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 1st day of March, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of February 1, 2013 (the “Pooling and Servicing Agreement”), and
PrimeLending, a PlainsCapital Company, a Texas corporation (“PrimeLending”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1A
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”), as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

3.           PrimeLending hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PrimeLending as of the date hereof that:

 

(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)           Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)           There are no offsets, counterclaims or other defenses available to
PrimeLending with respect to the Purchase Agreement;

 

(d)           Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)           Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PrimeLending that as of the date hereof:

 

(a)           Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)           Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:

 

(a)           Assignee is a federal savings bank duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; and

 

(b)           Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement. The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
the other parties hereto, will constitute the valid and legally binding
obligation of Assignee enforceable against Assignee in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law.

 

7.           PrimeLending warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

3

 

 

(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)           PrimeLending is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)           PrimeLending has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of PrimeLending’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of PrimeLending’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which PrimeLending is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which PrimeLending or its property is subject. The
execution, delivery and performance by PrimeLending of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of PrimeLending. This
Agreement has been duly executed and delivered by PrimeLending and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of PrimeLending
enforceable against PrimeLending in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PrimeLending in connection with the execution, delivery or
performance by PrimeLending of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

Restated PrimeLending Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.

 

4

 

 

Recognition of Assignee

 

9.           From and after the date hereof, subject to Section 10 below,
PrimeLending shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and PrimeLending had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

 

Enforcement of Rights

 

10.           (a)           Controlling Holder Rights. PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 

 

Purchase Agreement:       Section or Subsection Matter     7.03, other than
7.03(c) Repurchase; Substitution

 

(b)           If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.           The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)           Definitions.

 

(i)           The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

5

 

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri,
New York or Texas, (iii) a day on which banks in the states of California,
Delaware, Maryland, Minnesota, Missouri, New York or Texas, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)           The following sentence shall be added as the new third sentence of
Subsection 7.03(a) of the Purchase Agreement:

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)           The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.           All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 

(a)          In the case of PrimeLending,

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

Phone: 972-248-7866

 

with a copy to the

 

General Counsel at the same address

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-3

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-3

 

7

 

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or PrimeLending may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
PrimeLending, respectively, hereunder.

 

16.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by PrimeLending
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.           This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.            The Controlling Holder under the Pooling and Servicing Agreement
is an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PrimeLending hereby consents to such
exercise and enforcement.

 

8

 

 

19.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.           Master Servicer. PrimeLending hereby acknowledges that the
Assignee has appointed Wells Fargo Bank, N.A. to act as master servicer and
securities administrator under the Pooling and Servicing Agreement and hereby
agrees to treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39153400, Sequoia Mortgage Trust 2013-3 Distribution Account

 

21.           PrimeLending acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.           Rule 17g-5 Compliance. PrimeLending hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-3” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
PrimeLending in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. PrimeLending shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between PrimeLending, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to PrimeLending
or (ii) such Rating Agency’s or NRSRO’s evaluation of PrimeLending’s operations
in general; provided, however, that PrimeLending shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor           By:      
Name:       Title:             SEQUOIA RESIDENTIAL FUNDING, INC.     Depositor  
        By:       Name:       Title:             Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as Trustee, Assignee       By:       Name:       Title:            
PRIMELENDING, A PLAINSCAPITAL COMPANY           By:       Name:       Title:    

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.   Master Servicer       By:     Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – PrimeLending
(SEMT 2013-3)

 



 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9   Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Originator Name Loan Number
Amortization Type Lien Position 1 1000383 0.002500     1000536 Prime Lending
20011101014 1 1 2 1000383 0.002500     1000536 Prime Lending 20011101648 1 1 3
1000383 0.002500     1000536 Prime Lending 20011101667 1 1 4 1000383 0.002500  
  1000536 Prime Lending 20361100221 1 1 5 1000383 0.002500     1000536 Prime
Lending 20361100223 1 1 6 1000383 0.002500     1000536 Prime Lending 20361100643
1 1 7 1000383 0.002500     1000536 Prime Lending 20361100719 1 1 8 1000383
0.002500     1000536 Prime Lending 20391100657 1 1 9 1000383 0.002500    
1000536 Prime Lending 20631103287 1 1 10 1000383 0.002500     1000536 Prime
Lending 20731101029 1 1 11 1000383 0.002500     1000536 Prime Lending
20771100107 1 1 12 1000383 0.002500     1000536 Prime Lending 2120701164 1 1 13
1000383 0.002500     1000536 Prime Lending 21231100119 1 1 14 1000383 0.002500  
  1000536 Prime Lending 21381100499 1 1 15 1000383 0.002500     1000536 Prime
Lending 2138604464 1 1 16 1000383 0.002500     1000536 Prime Lending 2138604483
1 1 17 1000383 0.002500     1000536 Prime Lending 21391100901 1 1 18 1000383
0.002500     1000536 Prime Lending 21531100235 1 1 19 1000383 0.002500    
1000536 Prime Lending 21551100409 1 1 20 1000383 0.002500     1000536 Prime
Lending 21771100763 1 1 21 1000383 0.002500     1000536 Prime Lending
21831100781 1 1 22 1000383 0.002500     1000536 Prime Lending 21981101076 1 1 23
1000383 0.002500     1000536 Prime Lending 22381100177 1 1 24 1000383 0.002500  
  1000536 Prime Lending 2244701962 1 1 25 1000383 0.002500     1000536 Prime
Lending 22541100021 1 1 26 1000383 0.002500     1000536 Prime Lending
22621100179 1 1 27 1000383 0.002500     1000536 Prime Lending 22621100253 1 1 28
1000383 0.002500     1000536 Prime Lending 23041101957 1 1 29 1000383 0.002500  
  1000536 Prime Lending 23071100149 1 1 30 1000383 0.002500     1000536 Prime
Lending 23631100056 1 1 31 1000383 0.002500     1000536 Prime Lending
23631100070 1 1 32 1000383 0.002500     1000536 Prime Lending 36351100405 1 1 33
1000383 0.002500     1000536 Prime Lending 36431100477 1 1 34 1000383 0.002500  
  1000536 Prime Lending 36431100497 1 1 35 1000383 0.002500     1000536 Prime
Lending 36501100365 1 1 36 1000383 0.002500     1000536 Prime Lending
36571100437 1 1 37 1000383 0.002500     1000536 Prime Lending 37221100723 1 1 38
1000383 0.002500     1000536 Prime Lending 37221100765 1 1 39 1000383 0.002500  
  1000536 Prime Lending 37361100047 1 1 40 1000383 0.002500     1000536 Prime
Lending 37371100205 1 1 41 1000383 0.002500     1000536 Prime Lending 6016600796
1 1 42 1000383 0.002500     1000536 Prime Lending 60171100117 1 1 43 1000383
0.002500     1000536 Prime Lending 6026600121 1 1 44 1000383 0.002500    
1000536 Prime Lending 20011101666 1 1 45 1000383 0.002500     1000536 Prime
Lending 60171100094 1 1 46 1000383 0.002500     1000536 Prime Lending 2036608437
1 1 47 1000383 0.002500     1000536 Prime Lending 60141100161 1 1 48 1000383
0.002500     1000536 Prime Lending 22851100335 1 1 49 1000383 0.002500    
1000536 Prime Lending 21831100909 1 1 50 1000383 0.002500     1000536 Prime
Lending 22561100109 1 1 51 1000383 0.002500     1000536 Prime Lending
21171100348 1 1 52 1000383 0.002500     1000536 Prime Lending 23641100073 1 1 53
1000383 0.002500     1000536 Prime Lending 20011101896 1 1 54 1000383 0.002500  
  1000536 Prime Lending 20011101775 1 1 55 1000383 0.002500     1000536 Prime
Lending 20471100427 1 1 56 1000383 0.002500     1000536 Prime Lending
21281100117 1 1 57 1000383 0.002500     1000536 Prime Lending 23331100214 1 1 58
1000383 0.002500     1000536 Prime Lending #30521100630 1 1 59 1000383 0.002500
    1000536 Prime Lending 20031100153 1 1 60 1000383 0.002500     1000536 Prime
Lending 21391100830 1 1 61 1000383 0.002500     1000536 Prime Lending
37261100509 1 1 62 1000383 0.002500     1000536 Prime Lending 21411100784 1 1 63
1000383 0.002500     1000536 Prime Lending 21611100347 1 1 64 1000383 0.002500  
  1000536 Prime Lending 23191100127 1 1



 



  10 11 12 13 14 15 16 17 18 19 20   HELOC Indicator Loan Purpose Cash Out
Amount Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 0 6           1 0 0   2 0 9           1 4 0   3 0 9           1 0
0   4 0 9           1 4 0   5 0 6           1 0 0   6 0 9           1 0 0   7 0
7           5 0 0   8 0 3           1 4 0   9 0 9           1 4 0   10 0 7      
    1 4 0   11 0 7           1 4 0   12 0 9           1 0 0   13 0 7           5
4 0   14 0 7           5 4 0   15 0 7           1 4 0   16 0 3           1 4 0  
17 0 7           1 4 0   18 0 7           1 4 0   19 0 9           1 4 0   20 0
9           1 0 0   21 0 7           1 4 0   22 0 7           1 0 0   23 0 9    
      1 0 0   24 0 9           1 4 0   25 0 9           1 0 0   26 0 9          
1 0 0   27 0 7           5 0 0   28 0 7           1 4 0   29 0 9           1 0 0
  30 0 9           1 4 0   31 0 9           1 0 0   32 0 3           1 0 0   33
0 9           1 4 0   34 0 6           1 4 0   35 0 7           1 0 0   36 0 7  
        1 0 0   37 0 3           5 4 0   38 0 9           1 0 0   39 0 9        
  1 0 0   40 0 7           1 4 0   41 0 7           1 0 0   42 0 9           1 0
0   43 0 7           1 4 0   44 0 9           1 0 0   45 0 7           1 0 0  
46 0 9           1 0 0   47 0 7           1 0 0   48 0 7           1 4 0   49 0
6           1 0 0   50 0 9           1 0 0   51 0 7           1 4 0   52 0 6    
      1 4 0   53 0 6           1 4 0   54 0 7           1 0 0   55 0 7          
1 4 0   56 0 7           1 0 0   57 0 7           1 0 0   58 0 9           1 0 0
  59 0 7           1 0 0   60 0 3           1 4 0   61 0 9           1 0 0   62
0 9           1 4 0   63 0 9           1 4 0   64 0 9           1 0 0  



 



  21 22 23 24 25 26 27 28 29 30 31   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator 1     0.00   20121023 757500.00 0.040000 360 360 20121201 1 2     0.00
  20121217 504000.00 0.038750 360 360 20130201 1 3     0.00   20121213 801900.00
0.038750 360 360 20130201 1 4     0.00   20121120 545000.00 0.038750 360 360
20130101 1 5     0.00   20121203 720000.00 0.042500 360 360 20130201 1 6    
0.00   20121217 704000.00 0.038750 360 360 20130201 1 7     0.00   20121212
576000.00 0.040000 360 360 20130201 1 8     0.00   20121015 925000.00 0.038750
360 360 20121201 1 9     0.00   20121226 916500.00 0.037500 360 360 20130201 1
10     0.00   20121128 736500.00 0.038750 360 360 20130101 1 11     0.00  
20121115 732000.00 0.043750 360 360 20130101 1 12     0.00   20121024 680000.00
0.038750 360 360 20121201 1 13     0.00   20121207 725000.00 0.032500 360 360
20130201 1 14     0.00   20121205 598577.00 0.037500 360 360 20130201 1 15    
0.00   20121116 640000.00 0.038750 360 360 20130101 1 16     0.00   20121017
918750.00 0.043750 360 360 20121201 1 17     0.00   20121211 585000.00 0.035000
360 360 20130201 1 18     0.00   20121205 612000.00 0.041250 360 360 20130201 1
19     0.00   20121128 621000.00 0.038750 360 360 20130101 1 20     0.00  
20121220 808500.00 0.037500 360 360 20130201 1 21     0.00   20121011 655700.00
0.042500 360 360 20121201 1 22     0.00   20121227 448000.00 0.032500 360 360
20130201 1 23     0.00   20121212 750000.00 0.036250 360 360 20130201 1 24    
0.00   20121210 688000.00 0.040000 360 360 20130201 1 25     0.00   20121010
722000.00 0.038750 360 360 20121201 1 26     0.00   20121026 878000.00 0.041250
360 360 20121201 1 27     0.00   20121217 600000.00 0.036250 360 360 20130201 1
28     0.00   20121211 664000.00 0.037500 360 360 20130201 1 29     0.00  
20121026 1469000.00 0.038750 360 360 20121201 1 30     72700.00   20121108
602100.00 0.037500 360 360 20130101 1 31     0.00   20121203 1497000.00 0.038750
360 360 20130201 1 32     0.00   20121220 560000.00 0.040000 360 360 20130201 1
33     0.00   20121126 768000.00 0.043750 360 360 20130101 1 34     0.00  
20121207 450000.00 0.038750 360 360 20130201 1 35     0.00   20121017 600000.00
0.045000 360 360 20121201 1 36     0.00   20121211 460000.00 0.037500 360 360
20130201 1 37     0.00   20121210 477500.00 0.037500 360 360 20130201 1 38    
0.00   20121226 661000.00 0.038750 360 360 20130201 1 39     0.00   20121210
1180000.00 0.040000 360 360 20130201 1 40     0.00   20121217 512000.00 0.033750
360 360 20130201 1 41     0.00   20121220 541600.00 0.038750 360 360 20130201 1
42     0.00   20121228 491850.00 0.037500 360 360 20130201 1 43     0.00  
20121101 770000.00 0.035000 360 360 20130101 1 44     0.00   20121220 742300.00
0.038750 360 360 20130201 1 45     0.00   20121221 1000000.00 0.037500 360 360
20130201 1 46     0.00   20121211 664000.00 0.043750 360 360 20130201 1 47    
0.00   20121231 672750.00 0.043750 360 360 20130201 1 48     0.00   20121231
860000.00 0.037500 360 360 20130201 1 49     0.00   20121218 519400.00 0.038750
360 360 20130201 1 50     363000.00   20121130 837000.00 0.036250 360 360
20130101 1 51     0.00   20121221 679200.00 0.038750 360 360 20130201 1 52    
0.00   20121214 608000.00 0.038750 360 360 20130201 1 53     0.00   20121214
584000.00 0.037500 360 360 20130201 1 54     0.00   20130103 520000.00 0.036250
360 360 20130301 1 55     0.00   20130104 490000.00 0.033750 360 360 20130301 1
56     0.00   20121231 604000.00 0.041250 360 360 20130201 1 57     0.00  
20121227 700000.00 0.031250 360 360 20130201 1 58     0.00   20121227 647200.00
0.038750 360 360 20130201 1 59     0.00   20121026 609600.00 0.040000 360 360
20121201 1 60     100000.00   20121121 472000.00 0.038750 360 360 20130101 1 61
    0.00   20121012 616500.00 0.038750 360 360 20121201 1 62     0.00   20121220
600000.00 0.041250 360 360 20130201 1 63     0.00   20121226 610000.00 0.038750
360 360 20130201 1 64     0.00   20121221 1344700.00 0.040000 360 360 20130201 1



 



  32 33 34 35 36 37 38 39 40 41 42   Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin 1 0 0   754214.80 0.040000 3616.42 20130201 0 0     2 0 0  
503257.51 0.038750 2369.99 20130201 0 0     3 0 0   800718.64 0.038750 3770.83
20130201 0 0     4 0 0   543391.62 0.038750 2562.79 20130201 0 0     5 0 0  
719008.03 0.042500 3541.97 20130201 0 0     6 0 0   702962.86 0.038750 3310.47
20130201 0 0     7 0 0   575170.09 0.040000 2749.91 20130201 0 0     8 0 0  
920898.65 0.038750 4349.69 20130201 0 0     9 0 0   915119.61 0.037500 4244.45
20130201 0 0     10 0 0   734326.46 0.038750 3463.30 20130201 0 0     11 0 0  
730024.37 0.043750 3654.77 20130201 0 0     12 0 0   676984.95 0.038750 3197.61
20130201 0 0     13 0 0   723808.29 0.032500 3155.25 20130201 0 0     14 0 0  
597675.45 0.037500 2772.10 20130201 0 0     15 0 0   638111.25 0.038750 3009.52
20130201 0 0     16 0 0   915023.74 0.043750 4587.18 20130201 0 0     17 0 0  
584079.33 0.035000 2626.91 20130201 0 0     18 0 0   611137.69 0.041250 2966.06
20130201 0 0     19 0 0   619167.33 0.038750 2920.17 20130201 0 0     20 0 0  
807282.27 0.037500 3744.29 20130201 0 0     21 0 0   652980.25 0.042500 3225.65
20130201 0 0     22 0 0   447263.61 0.032500 1949.72 20130201 0 0     23 0 0  
748845.24 0.036250 3420.38 20130201 0 0     24 0 0   687008.71 0.040000 3284.62
20130201 0 0     25 0 0   718798.73 0.038750 3395.11 20130201 0 0     26 0 0  
874275.95 0.041250 4255.22 20130201 0 0     27 0 0   599076.19 0.036250 2736.31
20130201 0 0     28 0 0   662999.91 0.037500 3075.09 20130201 0 0     29 0 0  
1462486.62 0.038750 6907.78 20130201 0 0     30 0 0   600283.45 0.037500 2788.42
20130201 0 0     31 0 0   1494794.61 0.038750 7039.45 20130201 0 0     32 0 0  
559193.14 0.040000 2673.53 20130201 0 0     33 0 0   765927.21 0.043750 3834.51
20130201 0 0     34 0 0   449337.06 0.038750 2116.07 20130201 0 0     35 0 0  
597620.77 0.045000 3040.11 20130201 0 0     36 0 0   459307.17 0.037500 2130.33
20130201 0 0     37 0 0   476780.81 0.037500 2211.38 20130201 0 0     38 0 0  
660026.21 0.038750 3108.27 20130201 0 0     39 0 0   1178299.83 0.040000 5633.50
20130201 0 0     40 0 0   511176.47 0.033750 2263.53 20130201 0 0     41 0 0  
540802.12 0.038750 2546.80 20130201 0 0     42 0 0   491109.20 0.037500 2277.83
20130201 0 0     43 0 0   767572.85 0.035000 3457.64 20130201 0 0     44 0 0  
741206.44 0.038750 3490.57 20130201 0 0     45 0 0   998493.84 0.037500 4631.16
20130201 0 0     46 0 0   663105.58 0.043750 3315.25 20130201 0 0     47 0 0  
671843.79 0.043750 3358.94 20130201 0 0     48 0 0   858704.71 0.037500 3982.79
20130201 0 0     49 0 0   518634.82 0.038750 2442.41 20130201 0 0     50 0 0  
834418.68 0.036250 3817.15 20130201 0 0     51 0 0   678199.40 0.038750 3193.85
20130201 0 0     52 0 0   607104.29 0.038750 2859.04 20130201 0 0     53 0 0  
583120.40 0.037500 2704.60 20130201 0 0     54 0 0   520000.00 0.036250 2371.47
20130201 0 0     55 0 0   490000.00 0.033750 2166.27 20130201 0 0     56 0 0  
603148.97 0.041250 2927.28 20130201 0 0     57 0 0   698824.29 0.031250 2998.63
20130201 0 0     58 0 0   646267.50 0.038750 3043.37 20130201 0 0     59 0 0  
606775.99 0.040000 2910.32 20130201 0 0     60 0 0   470607.05 0.038750 2219.52
20130201 0 0     61 0 0   613766.51 0.038750 2899.01 20130201 0 0     62 0 0  
599154.60 0.041250 2907.90 20130201 0 0     63 0 0   609101.34 0.038750 2868.45
20130201 0 0     64 0 0   1342762.53 0.040000 6419.80 20130201 0 0    



 



  43 44 45 46 47 48 49 50 51 52 53 54   ARM Round Flag ARM Round Factor Initial
Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period 1                         2                         3                    
    4                         5                         6                      
  7                         8                         9                        
10                         11                         12                        
13                         14                         15                        
16                         17                         18                        
19                         20                         21                        
22                         23                         24                        
25                         26                         27                        
28                         29                         30                        
31                         32                         33                        
34                         35                         36                        
37                         38                         39                        
40                         41                         42                        
43                         44                         45                        
46                         47                         48                        
49                         50                         51                        
52                         53                         54                        
55                         56                         57                        
58                         59                         60                        
61                         62                         63                        
64                        



 



  55 56 57 58 59 60 61 62 63 64 65   Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment 1                       2                       3                      
4                       5                       6                       7      
                8                       9                       10              
        11                       12                       13                    
  14                       15                       16                       17
                      18                       19                       20      
                21                       22                       23            
          24                       25                       26                  
    27                       28                       29                      
30                       31                       32                       33  
                    34                       35                       36        
              37                       38                       39              
        40                       41                       42                    
  43                       44                       45                       46
                      47                       48                       49      
                50                       51                       52            
          53                       54                       55                  
    56                       57                       58                      
59                       60                       61                       62  
                    63                       64                      



 



  66 67 68 69 70 71 72 73 74 75 76   Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower 1     0   104 1   0   19.75   2     0   966 4   0   10.75   3     0  
541 1   0   4 12 4     0   404 2   0   10   5     0   746 1   0   0.25   6     0
  519 1   1   19   7     0   833 2   1   15 0 8     0   486 1   0   53.25   9  
  0   537 1   0   10.5   10     0   154 1   0   1 0 11     0   138 3   0   1 11
12     0   71 1   1   7   13     0   270 2   0   9.5 2.25 14     0   614 1   1  
5 2 15     0   524 2   0   3   16     0   609 1   0   24.5   17     0   66 1   0
  0 0.5 18     0   742 2   0   6 2 19     0   990 2   0   4.5   20     0   350 2
  0   34 0 21     0   906 2   0   6   22     0   540 2   0   0   23     0   419
1   0   5.25 1.75 24     0   332 1   0   1   25     0   271 1   0   34   26    
0   287 1   0   4.25   27     0   207 1   0   5 0 28     0   407 1   0   4 8 29
    0   987 1   0   2.25 5.75 30     0   839 1   0   2.25   31     0   818 1   1
  12   32     0   911 1   0   0 5 33     0   516 3   0   21   34     0   513 1  
0   5   35     0   865 1   0   7   36     0   905 1   0   1   37     0   449 1  
1   7   38     0   867 2   1   25.5   39     0   562 1   1   26   40     0   847
2   0   13.25 4 41     0   438 1   0   4   42     0   44 1   0   4.5   43     0
  952 2   0   5   44     0   533 1   0   11.5 6.75 45     0   508 2   0   5   46
    0   380 1   0   8   47     0   532 1   0   27.25   48     0   612 2   1  
8.5 8.5 49     0   503 1   1   16 7 50     0   551 4   0   11   51     0   266 1
  1   15   52     0   1048 1   0   1 1 53     0   447 1   0   0   54     0   535
3   0   11   55     0   330 2   0   5.5 8 56     0   726 2   0   10 6.75 57    
0   209 2   0   24.5   58     0   441 2   1   5.5 5 59     0   499 1   0   0.25
  60     0   17 1   0   2 17 61     0   102 2   0   1 0.75 62     0   1044 1   0
  3   63     0   945 1   0   10.75   64     0   971 3   1   20 20



 



  77 78 79 80 81 82 83 84 85 86 87 88   Years in Home FICO Model Used Most
Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO 1 0 1               790     2 4.5 1               801     3 2.25 1
              784     4 0 1               763     5 0 1               790     6
2.25 1               812     7 0 1               797     8 9 1               783
    9 2.25 1               772     10 0 1               739     11 0 1          
    725     12 2.75 1               764     13 0 1               780     14 0 1
              772     15 0 1               761     16 6 1               753    
17 0 1               773     18 0 1               777     19 8.25 1            
  712     20 0 1               796     21 0 1               773     22 0 1      
        787     23 1 1               770     24 2 1               741     25 0 1
              782     26 6.5 1               789     27 0 1               766  
  28 0 1               743     29 2 1               776     30 9.25 1          
    809     31 2.25 1               801     32 8.5 1               789     33
2.5 1               729     34 0 1               763     35 0 1              
747     36 0 1               768     37 11 1               740     38 18.5 1    
          752     39 3 1               800     40 0 1               797     41 0
1               727     42 0.5 1               797     43 0 1               724
    44 0 1               700     45 0 1               793     46 7.5 1          
    786     47 0 1               731     48 0 1               759     49 0 1    
          728     50 1.25 1               752     51 0 1               741    
52 0 1               778     53 0 1               773     54 0 1              
781     55 0 1               777     56 0 1               757     57 0 1        
      805     58 0 1               773     59 0 1               773     60 4.75
1               790     61 0 1               776     62 6 1               811  
  63 1.75 1               774     64 5 1               722    



 



  89 90 91 92 93 94 95 96 97 98 99   Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy 1                   000000000000   2        
          000000000000   3                   000000000000   4                  
000000000000   5                   000000000000   6                  
000000000000   7                   000000000000   8                  
000000000000   9                   000000000000   10                  
000000000000   11                   000000000000   12                  
000000000000   13                   000000000000   14                  
000000000000   15                   000000000000   16                  
000000000000   17                   000000000000   18                  
000000000000   19                   000000000000   20                  
000000000000   21                   000000000000   22                  
000000000000   23                   000000000000   24                  
000000000000   25                   000000000000   26                  
000000000000   27                   000000000000   28                  
000000000000   29                   000000000000   30                  
000000000000   31                   000000000000   32                  
000000000000   33                   000000000000   34                  
000000000000   35                   000000000000   36                  
000000000000   37                   000000000000   38                  
000000000000   39                   000000000000   40                  
000000000000   41                   000000000000   42                  
000000000000   43                   000000000000   44                  
000000000000   45                   000000000000   46                  
000000000000   47                   000000000000   48                  
000000000000   49                   000000000000   50                  
000000000000   51                   000000000000   52                  
000000000000   53                   000000000000   54                  
000000000000   55                   000000000000   56                  
000000000000   57                   000000000000   58                  
000000000000   59                   000000000000   60                  
000000000000   61                   000000000000   62                  
000000000000   63                   000000000000   64                  
000000000000  



 



  100 101 102 103 104 105 106 107 108 109 110   Months Foreclosure Primary
Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1   12546.57   28125   12546.57 40671.57 1 5   3 2   21791   0  
21791 21791 1 5   3 3   16666.67 8833.33 0 0 25500 25500 1 5   3 4   46330.12 0
0 0 46330.12 46330.12 1 5   3 5   24166.67 0 0 0 24166.67 24166.67 1 5   3 6  
47864.67   0   47864.67 47864.67 1 5   3 7   13141.68 0 0 0 13141.68 13141.68 1
5   3 8   33078.48 0 0 1588.03 33078.48 34666.51 1 5   3 9   16666.67   29477.22
  16666.67 46143.89 1 5   3 10   14166.66 0 0 0 14166.66 14166.66 1 5   3 11  
16783.8 6384.3 0 0 23168.1 23168.1 1 5   3 12   17968.92   0   17968.92 17968.92
1 5   3 13   16941.28 7540.48 0 0 24481.76 24481.76 1 5   3 14   18621.41
1208.32 0 253.61 19829.73 20083.34 1 5   3 15   2916.67 0 52826.44 0 2916.67
55743.11 1 5   3 16   29666.67   0   29666.67 29666.67 1 5   3 17   10266.54
5000 0 0 15266.54 15266.54 1 5   3 18   9433.34 442 0 0 9875.34 9875.34 1 5   3
19   7291.67 0 10508.46 0 7291.67 17800.13 1 5   3 20   27904.13 0 0 0 27904.13
27904.13 1 5   3 21   21866.83 0 0 0 21866.83 21866.83 1 5   3 22   14578.85 0 0
0 14578.85 14578.85 1 5   3 23   17916.66 4583.33 3467.42 0 22499.99 25967.41 1
5   3 24   8333.34   6628   8333.34 14961.34 1 5   3 25   39833.34 0 0 0
39833.34 39833.34 1 5   3 26   31751.2 0 3333.33 0 31751.2 35084.53 1 5   3 27  
15416.66 0 0 0 15416.66 15416.66 1 5   3 28   10416.66 17666.66 0 0 28083.32
28083.32 1 5   3 29   12201.54 29788 1611.39 0 41989.54 43600.93 1 5   3 30  
7383.33   1674.69   7383.33 9058.02 1 5   3 31   337658.5   0   337658.5
337658.5 1 5   3 32   13994.16 3798.19 0 0 17792.35 17792.35 1 5   3 33  
14539.64   1350   14539.64 15889.64 1 5   3 34   12435.25   0   12435.25
12435.25 1 5   3 35   12730.67   0   12730.67 12730.67 1 5   3 36   16250   0  
16250 16250 1 5   3 37   9053.33 0 0 0 9053.33 9053.33 1 5   3 38   20948.88 0 0
0 20948.88 20948.88 1 5   3 39   11916.67   20833.33   11916.67 32750 1 5   3 40
  14262.83 6600 0 0 20862.83 20862.83 1 5   3 41   15000 0 0 0 15000 15000 1 5  
3 42   16636.75 0 534.75 0 16636.75 17171.5 1 5   3 43   25250   0   25250 25250
1 5   3 44   7623.7 13125 0 0 20748.7 20748.7 1 5   3 45   20833.34   13894.09  
20833.34 34727.43 1 5   3 46   13778.13   0   13778.13 13778.13 1 5   3 47  
14360   0   14360 14360 1 5   3 48   17013.75 13662.61 0 0 30676.36 30676.36 1 5
  3 49   5359.5 4150.52 0 0 9510.02 9510.02 1 5   3 50   24080.12 0 0 0 24080.12
24080.12 1 5   3 51   22425.01 0 0 0 22425.01 22425.01 1 5   3 52   8476 8127.6
0 0 16603.6 16603.6 1 5   3 53   31250 0 0 0 31250 31250 1 5   3 54   18993.32 0
0 0 18993.32 18993.32 1 5   3 55   11666.68 8840.84 15154.98 4655.34 20507.52
40317.84 1 5   3 56   13029.7 2279.83 0 0 15309.53 15309.53 1 5   3 57  
30261.12 0 0 0 30261.12 30261.12 1 5   3 58   17894.23 10500 1897.17 0 28394.23
30291.4 1 5   3 59   16667.67   0   16667.67 16667.67 1 5   3 60   10446.52
981.85 0 0 11428.37 11428.37 1 5   3 61   9119 8388.89 0 0 17507.89 17507.89 1 5
  3 62   17001.25   0   17001.25 17001.25 1 5   3 63   8700 0 910.08 0 8700
9610.08 1 5   3 64   22870 6066.66 0 0 28936.66 28936.66 1 5   3



 



  111 112 113 114 115 116 117 118 119 120 121 122   Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code 1   4   822412.2 5682.63 0.139720     100 DALLAS TX
75225 2   4   56658.15 5665.64 0.259999       FRISCO TX 75034 3   4   229209.1
5669.77 0.222344       DALLAS TX 75225 4   4   1557578 9868.55 0.213005      
FLAGSTAFF AZ 86001 5   4   276670.9 5643.16 0.233510     100 SCOTTSDALE AZ 85259
6   4   233334.1 4843.62 0.101194       PARADISE VALLEY AZ 85253 7   4  
330417.9 4897.94 0.372703     100 SCOTTSDALE AZ 85255 8   4   151816.4 5827.34
0.168097       RENO NV 89519 9   4   188111.4 6919.18 0.149948       DALLAS TX
75225 10   4   834091.4 6323.54 0.446368     100 WEST HARTFORD CT 06107 11   4  
67186.89 6862.67 0.296212     100 STATEN ISLAND NY 10306 12   4   120184.1 4599
0.255942       NORTH BEACH MD 20714 13   4   1050958 10477.58 0.427975     100
BETHESDA MD 20814 14   4   45650.45 5526.01 0.275154     100 OVERLAND PARK KS
66062 15   4   37293.93 6140.16 0.110151     100 OVERLAND PARK KS 66221 16   4  
1552866 7940.52 0.267658       LEAWOOD KS 66211 17   4   165167.4 4054.08
0.265553     100 HANOVER MA 02339 18   4   132504.5 3794.97 0.384288     100 SAN
DIEGO CA 92109 19   4   93526.58 6846.8 0.384649       LA JOLLA CA 92037 20   4
  670888.8 7977.96 0.285906       BUCKHEAD GA 30625 21   4   41288.23 6546.32
0.299372     100 HENDERSONVILLE TN 37075 22   4   55430.16 3514.13 0.241043    
100 SPRING BRANCH TX 78070 23   4   497777.1 5129.76 0.197546       EXCELSIOR MN
55331 24   4   96124.64 4275.29 0.285756       RALEIGH NC 27614 25   4  
340371.9 6722.91 0.168776       LAFAYETTE CA 94549 26   4   63388.31 6052.64
0.172516       MASON OH 45040 27   4   50029.28 4932.3 0.319933     100 MASON OH
45040 28   4   99129.79 6184.06 0.220204     95.3996 GLENCOE IL 60022 29   4  
165500.9 9352.23 0.214496       SARATOGA CA 95070 30   4   164685.2 3999.39
0.441530       SOLANA BEACH CA 92075 31   4   281767.7 10751.72 0.031842      
RANCHO SANTE FE CA 92067 32   4   56352.79 4829.47 0.271435       REDLANDS CA
92373 33   4   37325.39 6676.18 0.420159       NASHVILLE TN 37221 34   4  
51083.96 5107.78 0.410750     100 NASHVILLE TN 37205 35   4   108429.6 3672.28
0.288459     100 SAN DIEGO CA 92020 36   4   96766.62 5821.51 0.358247     100
FLAGSTAFF AZ 86001 37   4   120056 3982.63 0.439908       DALLS TX 75214 38   4
  66046.93 6733.91 0.321445       VISTA CA 92084 39   4   120671.6 10431.6
0.318522       SOUTHLAKE TX 76092 40   4   194079.4 7028.33 0.336883     100
LEAQUE CITY TX 77573 41   4   107371 5243.19 0.349546     100 FORT BEND TX 77459
42   4   50866.04 3057.45 0.178054       ALLEN TX 75013 43   4   360464.3
5606.96 0.222058     100 DALLAS TX 75225 44   4   58357.55 7458.41 0.359464    
100 DALLAS TX 75230 45   4   95183.59 6936.6 0.199744     100 DALLAS TX 75214 46
  4   130662 3875.73 0.281296       CAREFEE AZ 85377 47   4   2048198 7911.96
0.550972     100 MCKINNEY TX 75069 48   4   313978.3 9143.27 0.298056     100
RESTON VA 20148 49   4   26802.06 3954.74 0.415850     89.0945 FRANKLIN TN 37069
50   4   268125.8 8402.47 0.348938       BATON ROUGE LA 70810 51   4   163614.2
5921.66 0.264065     100 COCKEYSVILLE MD 21030 52   4   56930.78 4721.28
0.284353     100 SAN DIEGO CA 92129 53   4   124992.2 7762.38 0.248396     100
DALLAS TX 75214 54   4   96143.29 6451.63 0.339679     100 FRISCO TX 75034 55  
4   604918.1 8857.59 0.219694     100 RALEIGH NC 27615 56   4   110709.1 6334.18
0.413741     100 HENDERSON NV 89052 57   4   165133.7 9744.05 0.321999     100
DALLAS TX 75225 58   4   1149334 11470.6 0.378675       SANTA FE NM 87501 59   4
  202214 4581.18 0.274854     100 FORT WORTH TX 76107 60   4   47719.68 4443.9
0.388848       NEEDHAM MA 02492 61   4   71020.47 6488.9 0.370627       DALLAS
TX 75205 62   4   50162.12 4195.01 0.246747       FORT WORTH TX 76110 63   4  
79221.87 4067.84 0.423289       RENO NV 89511 64   4   111001.2 12889.23
0.445429       DAVIDSONVILLE MD 21035



 



  123 124 125 126 127 128 129 130 131 132 133   Property Type Occupancy Sales
Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date 1 1 1 1010000.00 1020000.00 3 20120919           2 7 1   630000.00 3
20121108           3 1 1   1250000.00 3 20121108           4 7 2   1050000.00 3
20120905           5 7 1 900000.00 900000.00 3 20121101           6 1 1  
1500000.00 3 20121031           7 1 1 720000.00 730000.00 3 20121116           8
1 1   1600000.00 3 20120918           9 1 1   1305000.00 3 20121120           10
1 1 982000.00 1000000.00 3 20121025           11 1 1 915000.00 915000.00 3
20120816           12 1 1   850000.00 3 20120823           13 1 1 1560000.00
1560000.00 3 20121102           14 7 1 750000.00 750000.00 3 20121123          
15 7 1 800000.00 815000.00 3 20121018           16 7 1   1225000.00 3 20120629  
        17 1 1 785000.00 790000.00 3 20121106           18 1 1 800500.00
765000.00 3 20121019           19 7 1   2500000.00 98 20121023           20 1 2
  1155000.00 3 20121130           21 7 1 819650.00 825000.00 3 20120925        
  22 7 1 560000.00 560000.00 3 20121214           23 1 1   1315000.00 3 20121109
          24 7 1   860000.00 3 20120731           25 7 2   1415000.00 3 20120912
          26 7 1   1100000.00 3 20121003           27 7 1 750000.00 755000.00 3
20121130           28 1 1 830000.00 840000.00 3 20121114           29 1 1  
2100000.00 3 20120608           30 7 1   995000.00 3 20120929           31 1 1  
2291000.00 3 20121104           32 1 1   750000.00 3 20121130           33 7 1  
980000.00 3 20121009           34 7 1 600000.00 600000.00 3 20121112          
35 7 1 750000.00 755000.00 3 20120919           36 7 1 600000.00 575000.00 3
20121113           37 1 1   977000.00 3 20121110           38 1 1   1040000.00 3
20121211           39 1 1   1750000.00 3 20121024           40 7 1 640000.00
650000.00 3 20121025           41 7 1 677015.00 715000.00 3 20121207          
42 7 1   650000.00 3 20121204           43 1 1 1304200.00 1360000.00 3 20120927
          44 1 1   1220000.00 3 20121128           45 1 1 1250000.00 1250000.00
3 20121205           46 7 1   830000.00 3 20120827           47 7 1 840973.00
858000.00 3 20121127           48 7 1 1075000.00 1100000.00 3 20121127          
49 7 1 732900.00 735000.00 3 20121206           50 1 1   1500000.00 3 20121015  
        51 1 1 849000.00 850000.00 3 20121116           52 7 1 760000.00
800000.00 3 20121203           53 1 1 730000.00 755000.00 3 20121204          
54 7 1 650000.00 675000.00 3 20121211           55 1 1 790000.00 790000.00 3
20121211           56 7 1 780000.00 795000.00 3 20121211           57 1 1
1805000.00 1805000.00 3 20121210           58 1 2   1104000.00 3 20121114      
    59 1 1 762000.00 765000.00 3 20120918           60 1 1   900000.00 3
20121010           61 1 2   970000.00 3 20121003           62 1 1   750000.00 3
20121105           63 1 1   950000.00 3 20121119           64 7 1   1950000.00 3
20121101          



 



  134 135 136 137 138 139 140 141 142 143 144 145   Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) 1     0.750000 0.750000 0 0 0           2     0.800000 0.800000 0 0
0           3     0.641500 0.641500 0 0 0           4     0.519000 0.519000 0 0
0           5     0.800000 0.800000 0 0 0           6     0.469300 0.469300 0 0
0           7     0.800000 0.800000 0 0 0           8     0.578100 0.578100 0 0
0           9     0.702200 0.702200 0 0 0           10     0.750000 0.750000 0 0
0           11     0.800000 0.800000 0 0 0           12     0.800000 0.800000 0
0 0           13     0.464700 0.464700 0 0 0           14     0.798100 0.798100
0 0 0           15     0.800000 0.800000 0 0 0           16     0.750000
0.750000 0 0 0           17     0.745200 0.745200 0 0 0           18    
0.800000 0.800000 0 0 0           19     0.248400 0.248400 0 0 0           20  
  0.700000 0.700000 0 0 0           21     0.799900 0.799900 0 0 0           22
    0.800000 0.800000 0 0 0           23     0.570300 0.570300 0 0 0          
24     0.800000 0.800000 0 0 0           25     0.510200 0.510200 0 0 0        
  26     0.798100 0.798100 0 0 0           27     0.800000 0.800000 0 0 0      
    28     0.800000 0.800000 0 0 0           29     0.699500 0.699500 0 0 0    
      30     0.678100 0.605100 0 0 0           31     0.653400 0.653400 0 0 0  
        32     0.746600 0.746600 0 0 0           33     0.783600 0.783600 0 0 0
          34     0.750000 0.750000 0 0 0           35     0.800000 0.800000 0 0
0           36     0.800000 0.800000 0 0 0           37     0.488700 0.488700 0
0 0           38     0.635500 0.635500 0 0 0           39     0.674200 0.674200
0 0 0           40     0.800000 0.800000 0 0 0           41     0.799900
0.799900 0 0 0           42     0.756600 0.756600 0 0 0           43    
0.590400 0.590400 0 0 0           44     0.608400 0.608400 0 0 0           45  
  0.800000 0.800000 0 0 0           46     0.800000 0.800000 0 0 0           47
    0.799900 0.799900 0 0 0           48     0.800000 0.800000 0 0 0          
49     0.708600 0.708600 0 0 0           50     0.800000 0.558000 0 0 0        
  51     0.800000 0.800000 0 0 0           52     0.800000 0.800000 0 0 0      
    53     0.800000 0.800000 0 0 0           54     0.800000 0.800000 0 0 0    
      55     0.620200 0.620200 0 0 0           56     0.774300 0.774300 0 0 0  
        57     0.387800 0.387800 0 0 0           58     0.586200 0.586200 0 0 0
          59     0.800000 0.800000 0 0 0           60     0.635500 0.524400 0 0
0           61     0.635500 0.635500 0 0 0           62     0.800000 0.800000 0
0 0           63     0.642100 0.642100 0 0 0           64     0.689500 0.689500
0 0 0          



 



  146 147 148 149 150 151 152 153 154 155 156   Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount 1                       2                       3                       4
                      5                       6                       7        
              8                       9                       10                
      11                       12                       13                      
14                       15                       16                       17  
                    18                       19                       20        
              21                       22                       23              
        24                       25                       26                    
  27                       28                       29                       30
                      31                       32                       33      
                34                       35                       36            
          37                       38                       39                  
    40                       41                       42                      
43                       44                       45                       46  
                    47                       48                       49        
              50                       51                       52              
        53                       54                       55                    
  56                       57                       58                       59
                      60                       61                       62      
                63                       64                      



 



  157 158 159 160 161 162 163 164 165   Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) Primary Borrower Wage Income (Bonus) 1       25   0
20421101 12546.57 28125 2       20   0 20430101 21791 0 3       6 12 0 20430101
16666.67 0 4       10   0 20421201 46330.12 0 5       18   0 20430101 24166.67 0
6       30   0 20430101 47864.67 0 7       19 0 0 20430101 13141.68 0 8      
53.25   0 20421101 33078.48 0 9       11   0 20430101 16666.67 29477.22 10      
5 0 0 20421201 14166.66 0 11       8 11 0 20421201 16783.8 0 12       15   0
20421101 17968.92 0 13       14 22 0 20430101 16941.28 0 14       13 2 0
20430101 18621.41 0 15       3   0 20421201 2916.67 0 16       25   0 20421101
29666.67 0 17       15 15 0 20430101 10266.54 0 18       22 3 0 20430101 9433.34
0 19       25   0 20421201 7291.67 0 20       34 0 0 20430101 27904.13 0 21    
  7   0 20421101 21866.83 0 22       35   0 20430101 14578.85 0 23       6 2 0
20430101 17916.66 3467.42 24       33   0 20430101 8333.34 0 25       34   0
20421101 39833.34 0 26       12   0 20421101 31751.2 3333.33 27       10 0 0
20430101 15416.66 0 28       7 8 0 20430101 10416.66 0 29       5 5.75 0
20421101 12201.54 1611.39 30       14   40618 20421201 7383.33 1674.69 31      
12   0 20430101 337658.5 0 32       0 5 0 20430101 13994.16 0 33       21   0
20421201 14539.64 0 34       9   0 20430101 12435.25 0 35       24   0 20421101
12730.67 0 36       30   0 20430101 16250 0 37       30   0 20430101 9053.33 0
38       25.5   0 20430101 20948.88 0 39       26   0 20430101 11916.67 20833.33
40       16 10 0 20430101 14262.83 0 41       30   0 20430101 15000 0 42       5
  0 20430101 16636.75 534.75 43       5   0 20421201 25250 0 44       11.5 11 0
20430101 7623.7 0 45       19   0 20430101 20833.34 13894.09 46       24   0
20430101 13778.13 0 47       30   0 20430101 14360 0 48       10 10 0 20430101
17013.75 0 49       16 7 0 20430101 5359.5 0 50       11   142346 20421201
24080.12 0 51       15   0 20430101 22425.01 0 52       3 2 0 20430101 8476 0 53
      3   0 20430101 31250 0 54       11   0 20430201 18993.32 0 55       10 8 0
20430201 11666.68 15154.98 56       15 10 0 20430101 13029.7 0 57       25   0
20430101 30261.12 0 58       30 30 0 20430101 17894.23 0 59       13   0
20421101 16667.67 0 60       2 17 76281 20421201 10446.52 0 61       15 4 0
20421101 9119 0 62       15   0 20430101 17001.25 0 63       15   0 20430101
8700 910.08 64       20 20 0 20430101 22870 0



 



  166 167 168 169 170 171 172   Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 0 0 0 0 Full Two Years Two Months 2 0 0 0 0 Full Two Years Two
Months 3 0 8833.33 0 0 Full Two Years Two Months 4 0 0 0 0 Full Two Years Two
Months 5 0 0 0 0 Full Two Years Two Months 6 0 0 0 0 Full Two Years Two Months 7
0 0 0 0 Full Two Years Two Months 8 0 0 0 0 Full Two Years Two Months 9 0 0 0 0
Full Two Years Two Months 10 0 0 0 0 Full Two Years Two Months 11 0 6384.3 0 0
Full Two Years Two Months 12 0 0 0 0 Full Two Years Two Months 13 0 7540.48 0 0
Full Two Years Two Months 14 0 1208.32 253.61 0 Full Two Years Two Months 15
52826.44 0 0 0 Full Two Years Two Months 16 0 0 0 0 Full Two Years Two Months 17
0 5000 0 0 Full Two Years Two Months 18 0 442 0 0 Full Two Years Two Months 19 0
0 0 0 Full Two Years Two Months 20 0 0 0 0 Full Two Years Two Months 21 0 0 0 0
Full Two Years Two Months 22 0 0 0 0 Full Two Years Two Months 23 0 4583.33 0 0
Full Two Years Two Months 24 6628 0 0 0 Full Two Years Two Months 25 0 0 0 0
Full Two Years Two Months 26 0 0 0 0 Full Two Years Two Months 27 0 0 0 0 Full
Two Years Two Months 28 0 17666.66 0 0 Full Two Years Two Months 29 0 29788 0 0
Full Two Years Two Months 30 0 0 0 0 Full Two Years Two Months 31 0 0 0 0 Full
Two Years Two Months 32 0 3798.19 0 0 Full Two Years Two Months 33 0 0 0 0 Full
Two Years Two Months 34 0 0 0 0 Full Two Years Two Months 35 0 0 0 0 Full Two
Years Two Months 36 0 0 0 0 Full Two Years Two Months 37 0 0 0 0 Full Two Years
Two Months 38 0 0 0 0 Full Two Years Two Months 39 0 0 0 0 Full Two Years Two
Months 40 0 6600 0 0 Full Two Years Two Months 41 0 0 0 0 Full Two Years Two
Months 42 0 0 0 0 Full Two Years Two Months 43 0 0 0 0 Full Two Years Two Months
44 0 13125 0 0 Full Two Years Two Months 45 0 0 0 0 Full Two Years Two Months 46
0 0 0 0 Full Two Years Two Months 47 0 0 0 0 Full Two Years Two Months 48 0
13662.61 0 0 Full Two Years Two Months 49 0 4150.52 0 0 Full Two Years Two
Months 50 0 0 0 0 Full Two Years Two Months 51 0 0 0 0 Full Two Years Two Months
52 0 8127.6 0 0 Full Two Years Two Months 53 0 0 0 0 Full Two Years Two Months
54 0 0 0 0 Full Two Years Two Months 55 0 8840.84 0 4655.34 Full Two Years Two
Months 56 0 2279.83 0 0 Full Two Years Two Months 57 0 0 0 0 Full Two Years Two
Months 58 0 10500 0 0 Full Two Years Two Months 59 0 0 0 0 Full Two Years Two
Months 60 0 981.85 0 0 Full Two Years Two Months 61 0 8388.89 0 0 Full Two Years
Two Months 62 0 0 0 0 Full Two Years Two Months 63 0 0 0 0 Full Two Years Two
Months 64 0 6066.66 0 0 Full Two Years Two Months



 



 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.7

 

 

 

